Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 1 of 21 PageID 569




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


 RONALD F BELL,

                           Plaintiff,

 v.                                                                         Case No. 3:19-cv-532-J-JRK

 ANDREW M. SAUL,
 Commissioner of Social Security,

                           Defendant.


                                                                        1
                                          OPINION AND ORDER

                                                   I. Status

         Ronald F Bell (“Plaintiff”) is appealing the Commissioner of the Social Security

 Administration’s (“SSA(’s)”) final decision denying his claim for supplemental security

 income (“SSI”). Plaintiff’s alleged inability to work is the result of “leg and back pain.” See

 Transcript of Administrative Proceedings (Doc. No. 13; “Tr.” or “administrative transcript”),

 filed August 1, 2019, at 79, 86, 229 (emphasis omitted). Plaintiff filed an application for SSI
                             2
 on February 25, 2016, alleging a disability onset date of October 7, 2010. Tr. at 205. The

 application was denied initially, Tr. at 78, 79-83, 95-97, 98, and upon reconsideration, Tr.

 at 84, 85-94, 108, 109-13.




         1
                The parties consented to the exercise of jurisdiction by a United States Magistrate Judge.
 See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (Doc. No. 12), filed August 1,
 2019; Reference Order (Doc. No. 15), signed August 5, 2019 and entered August 6, 2019.
         2
                  Although actually completed on February 25, 2016, see Tr. at 205, the protective filing date
 of the application is listed elsewhere in the administrative transcript as January 21, 2016, see, e.g., Tr. at 79.
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 2 of 21 PageID 570




        On May 9, 2018, an Administrative Law Judge (“ALJ”) held a hearing, during which

 he heard testimony from Plaintiff, who was represented by counsel, and a vocational

 expert (“VE”). See Tr. at 25-67. At the hearing, Plaintiff’s counsel agreed to designate the

 protective filing date (January 21, 2016, see supra n.2) as the alleged disability onset date.

 See Tr. at 29 (hearing); Tr. at 12, 20 (Decision using protective filing date). Plaintiff was

 fifty-four years old at the time of the hearing. See Tr. at 29-30. The ALJ issued a Decision

 on June 15, 2018, finding Plaintiff not disabled since the alleged disability onset date. See

 Tr. at 10-20.

        Thereafter, Plaintiff requested review of the Decision by the Appeals Council. Tr. at

 204. The Appeals Council received additional evidence in the form of a brief authored by

 Plaintiff’s counsel. Tr. at 4, 5; see Tr. at 265-68 (brief). On March 8, 2019, the Appeals

 Council denied Plaintiff’s request for review, Tr. at 1-3, thereby making the ALJ’s Decision

 the final decision of the Commissioner. On May 6, 2019, Plaintiff commenced this action

 under 42 U.S.C. § 405(g), as incorporated by § 1383(c)(3), by timely filing a Complaint

 (Doc. No. 1) seeking judicial review of the Commissioner’s final decision.

        On appeal, Plaintiff makes the following arguments: 1) the ALJ “failed to articulate

 good cause for rejecting the opinions of [Plaintiff’s] treating physician(s) [(Laura Baker,

 M.D. and Philip Carnevale, M.D.)] and further erred in the rejection of the consultative

 physician’s examining opinion, Dr. [Ciceron] Lazo, as to [Plaintiff’s] functional capacity”;

 and 2) the ALJ “erred in failing to acknowledge or discuss [Plaintiff’s] borderline age, even

 though the higher age category would have required a finding of disability under the

 Medical Vocational Guidelines (‘Grids’).” Plaintiff’s Brief (Doc. No. 20; “Pl.’s Br.”), filed



                                              -2-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 3 of 21 PageID 571




 October 31, 2019, at 1, 9-19 (first argument), 19-23 (second argument) (emphasis

 omitted). On December 13, 2019, Defendant filed a Memorandum in Support of the

 Commissioner’s Decision (Doc. No. 21; “Def.’s Mem.”) addressing Plaintiff’s arguments.

 After a thorough review of the entire record and consideration of the parties’ respective

 memoranda, the undersigned finds that the Commissioner’s final decision is due to be

 reversed and remanded for further proceedings. As explained below, although the ALJ did

 not err in evaluating the medical opinions, he did commit reversible error in failing to

 consider Plaintiff’s borderline age.

                                          II. The ALJ’s Decision
                                                                              3
         When determining whether an individual is disabled, an ALJ must follow the five-

 step sequential inquiry set forth in the Code of Federal Regulations (“Regulations”),

 determining as appropriate whether the claimant (1) is currently employed or engaging in

 substantial gainful activity; (2) has a severe impairment; (3) has an impairment or

 combination of impairments that meets or medically equals one listed in the Regulations;

 (4) can perform past relevant work; and (5) retains the ability to perform any work in the

 national economy. 20 C.F.R. § 416.920; see also Phillips v. Barnhart, 357 F.3d 1232, 1237

 (11th Cir. 2004). The claimant bears the burden of persuasion through step four, and at

 step five, the burden shifts to the Commissioner. Bowen v. Yuckert, 482 U.S. 137, 146 n.5

 (1987).




         3
                  “Disability” is defined in the Social Security Act as the “inability to engage in any substantial
 gainful activity by reason of any medically determinable physical or mental impairment which can be
 expected to result in death or which has lasted or can be expected to last for a continuous period of not
 less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

                                                        -3-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 4 of 21 PageID 572




        Here, the ALJ followed the five-step sequential inquiry. See Tr. at 12-20. At step

 one, the ALJ determined that Plaintiff “has not engaged in substantial gainful activity since

 January 21, 2016, the application date.” Tr. at 12 (emphasis and citation omitted). At step

 two, the ALJ found that Plaintiff “has the following severe impairments: lumbar disc

 disease, gastroesophageal reflux disorder (GERD), diabetes mellitus, . . . a history of left

 hip injury requiring surgical correction and a history of asthma.” Tr. at 12 (emphasis and

 citation omitted). At step three, the ALJ ascertained that Plaintiff “does not have an

 impairment or combination of impairments that meets or medically equals the severity of

 one of the listed impairments in 20 [C.F.R.] Part 404, Subpart P, Appendix 1.” Tr. at 12

 (emphasis and citation omitted).

        The ALJ determined that Plaintiff has the following residual functional capacity

 (“RFC”):

        [Plaintiff can] perform light work as defined in 20 [C.F.R. §] 416.967(b) with
        the following limitations: [Plaintiff] can sit, stand, and walk up to six hours
        each. He needs a sit or stand option that allows for a change of positions
        every thirty minutes, which is a brief positional change lasting no more than
        three minutes at a time where the individual remains at the workstation
        during the positional change. He can push and pull as much as he can lift
        and carry. He can occasionally use foot controls. He can occasionally climb
        ramps and stairs. He can never climb ladders or scaffolds. He can frequently
        perform balancing, stooping, and crouching. He can occasionally kneel and
        never crawl. He should not work around unprotected heights or moving
        mechanical parts. He should avoid environments with temperature extremes.
        In addition to normal breaks, he may be off task up to 5% of the time in an
        eight-hour workday.

 Tr. at 13 (emphasis omitted).

        At step four, the ALJ found that Plaintiff “has no past relevant work.” Tr. at 19

 (emphasis and citation omitted). At the fifth and final step of the sequential inquiry, after

 considering Plaintiff’s age (“52 years old . . . on the date the application was filed”),


                                             -4-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 5 of 21 PageID 573




 education (“at least a high school education”), lack of work experience, and RFC, the ALJ

 relied on the testimony of the VE and found that “there are jobs that exist in significant

 numbers in the national economy that [Plaintiff] can perform,” such as “[g]ate [a]ttendant,”

 “[t]icket [s]eller,” and “[o]ffice [h]elper.” Tr. at 19-20 (emphasis and citation omitted). The

 ALJ concluded that Plaintiff “has not been under a disability . . . since January 21, 2016,

 the date the application was filed.” Tr. at 20 (emphasis and citation omitted).

                                  III. Standard of Review

        This Court reviews the Commissioner’s final decision as to disability pursuant to 42

 U.S.C. § 405(g), as incorporated by § 1383(c)(3). Although no deference is given to the

 ALJ’s conclusions of law, findings of fact “are conclusive if . . . supported by ‘substantial

 evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (citing Falge v. Apfel,

 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial evidence is something ‘more than a

 mere scintilla, but less than a preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210

 (11th Cir. 2005) (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The

 substantial evidence standard is met when there is “such relevant evidence as a

 reasonable mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at

 1322 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v.

 Berryhill, 139 S.Ct. 1148, 1154 (2019); Samuels v. Acting Comm’r of Soc. Sec., 959 F.3d

 1042, 1045 (11th Cir. 2020) (citation omitted). It is not for this Court to reweigh the

 evidence; rather, the entire record is reviewed to determine whether “the decision reached

 is reasonable and supported by substantial evidence.” Cornelius v. Sullivan, 936 F.2d

 1143, 1145 (11th Cir. 1991) (citation omitted). The decision reached by the Commissioner



                                              -5-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 6 of 21 PageID 574




 must be affirmed if it is supported by substantial evidence—even if the evidence

 preponderates against the Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363

 F.3d 1155, 1158-59 (11th Cir. 2004) (per curiam).

                                       IV. Discussion

        As noted above, Plaintiff argues the ALJ erred in two ways: 1) discounting the

 opinions of Plaintiff’s treating physicians and examining physician; and 2) failing to

 consider Plaintiff’s borderline age. For ease of discussion, the undersigned addresses

 Plaintiff’s borderline age first and the ALJ’s assessment of the medical opinions second.

 A. Borderline Age

        1. Parties’ Arguments

        Plaintiff asserts that his claim involves a borderline age situation because “[at] the

 time of [the D]ecision, [he] was less than six months away from turning age 55,” which

 requires the ALJ to consider whether to place Plaintiff in the “advanced age” category at

 step five. Pl.’s Br. at 19-20; see id. at 19-24. Plaintiff contends that remand is warranted

 because the ALJ “erred in failing to ask the vocational expert to consider the borderline

 age factor and the [D]ecision failed to reflect consideration of [Plaintiff’s] borderline age.”

 Id. at 23-24 (citation omitted).

        Responding, Defendant argues that “the ALJ properly considered Plaintiff’s age and

 correctly placed him in the closely approaching advanced age.” Def.’s Mem. at 18.

 Defendant contends that “Plaintiff failed to offer any reason why he should have been

 considered 55 years old prior to his 55th birthday.” Id. Defendant further asserts that “the




                                              -6-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 7 of 21 PageID 575




 VE’s testimony provides substantial evidence that Plaintiff’s age and other vocational

 factors did not prevent him from working until his 55th birthday.” Id. at 20.

        2. Applicable Law

        At step five of the sequential inquiry, an “ALJ considers the claimant’s RFC, age,

 education, and work experience to determine whether the claimant ‘can make an

 adjustment to other work.’” Phillips, 357 F.3d at 1239 (quoting 20 C.F.R.

 § 404.1520(a)(4)(v)).   The ALJ may make this determination in one of two ways: by

 applying the Grids or by obtaining the testimony of a VE regarding the work that the person

 can perform.    See id. at 1239-40.      “The general rule is that after determining the

 claimant’s RFC and ability or inability to return to past relevant work, the ALJ may use the

 [G]rids to determine whether other jobs exist in the national economy that a claimant is

 able to perform.” Id. at 1242. An ALJ may not exclusively rely on the Grids, however, if

 “the claimant is unable to perform a full range of work at a given residual functional level

 or when a claimant has non-exertional impairments that significantly limit basic work skills.”

 Id. (emphasis and citations omitted).

        “The [G]rids provide for adjudicators to consider factors such as age, confinement

 to sedentary or light work, inability to speak English, educational deficiencies, and lack of

 job experience.” Id. at 1240. “Combinations of these factors yield a statutorily-required

 finding of ‘Disabled’ or ‘Not Disabled.’” Id. With respect to an individual’s age, there are

 three categories: “Younger person” (under age fifty (50)); “Person closely approaching

 advanced age” (age fifty (50) to fifty-four (54)); and “Person of advanced age” (age fifty-




                                              -7-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 8 of 21 PageID 576




 five (55) or older). 20 C.F.R. § 416.963(c)-(e). The Regulations provide what is to be

 done when an individual is bordering on another age category:

         When we make a finding about your ability to do other work under
         § 416.920(f)(1), we will use the [above] age categories . . . . We will use
         each of the age categories that applies to you during the period for which we
         must determine if you are disabled. We will not apply the age categories
         mechanically in a borderline situation. If you are within a few days to a few
         months of reaching an older age category, and using the older age category
         would result in a determination or decision that you are disabled, we will
         consider whether to use the older age category after evaluating the overall
         impact of all the factors of your case.

 20 C.F.R. § 416.963(b) (emphasis added).

         3. Analysis

         As Plaintiff notes, at the time the ALJ issued the Decision, Plaintiff was about six

 months away from turning fifty-five. See Tr. at 30 (date of birth); Tr. at 20 (date of Decision).

 Pursuant to the above Regulation, then, the ALJ was required to consider whether to place

 Plaintiff in the “advanced age” category. See, e.g., Dubyna v. Colvin, No. 8:13-cv-1966-T-

 TGW, 2014 WL 4660363, at *7 (M.D. Fla. Sept. 17, 2014) (unpublished) (recognizing that

 “[a]lthough there is no bright line rule for how many months is borderline, the predominant

 view is that six months from the next age category is the outer limit”); see also Soc. Sec.

 Admin., Program Operations Manual System (“POMS”) (stating, “Usually, we consider a
                                                                                   4
 few days to a few months to mean a period not to exceed 6 months”). The ALJ, however,

 did not mention or discuss Plaintiff’s borderline age in the Decision. Instead, the ALJ found



         4
                  The POMS is a “publicly available operating instructions for processing Social Security
 claims.” Wash. State Dep’t of Soc. & Health Servs. v. Guardianship Estate of Keffeler, 537 U.S. 371, 385,
 (2003). “While the POMS does not have the force of law, it can be persuasive.” Stroup v. Barnhart, 327 F.3d
 1258, 1262 (11th Cir. 2003).



                                                    -8-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 9 of 21 PageID 577




 that Plaintiff “was 52 years old, which is defined as an individual closely approaching

 advanced age, on the date the application was filed.” Tr. at 19 (some emphasis and citation

 omitted); see 20 C.F.R. § 416.963(b) (indicating that an adjudicator will consider whether

 a borderline age situation merits being placed in the older age category and also that age

 will be considered “during the period for which we must determine if [the claimant is]

 disabled”).

         Without any indication of whether the ALJ considered Plaintiff’s borderline age

 situation, the undersigned finds that the ALJ committed reversible error.         See, e.g.,

 McShane v. Comm’r of Soc. Sec., No. 8:15-cv-677-T-JSS, 2016 WL 836690, at *4-5

 (collecting cases finding “that an ALJ must consider a claimant’s borderline situation and

 explain his or her decision to apply a particular age category”). Defendant’s assertion that

 the VE’s testimony provides substantial evidence that Plaintiff’s age did not prevent him

 from working until his fifty-fifth birthday is unconvincing. Had the ALJ followed the

 Regulations, he very well could have determined that Plaintiff’s borderline age merited

 Plaintiff being placed in the “advanced age” category. In that instance, the ALJ likely would

 have found Plaintiff to be disabled with no need to employ the services of a VE. See Grid

 Rule 202.04 (dictating a finding of disabled). The ALJ himself even recognized that if a

 “claimant cannot perform substantially all of the exertional demands of work at a given

 level of exertion and/or has nonexertional limitations, the [Grids] are used as a framework

 for decision[-]making unless there is a rule that directs a conclusion of ‘disabled’ without

 considering the additional exertional and/or non-exertional limitations.” Tr. at 19 (citing

 SSR 83-12, 1983 WL 31252; SSR 83-14, 1983 WL 31254 (stating, “Where a person’s

 [RFC], age, education, and work experience coincide with the criteria of an extertionally

 based rule in Table No. 1, 2, or 3—and that rule directs a conclusion of ‘Disabled’—there

                                             -9-
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 10 of 21 PageID 578




  is no need to consider the additional effects of a nonexertional impairment since

  consideration of it would add nothing to the fact of disability”)).

          Moreover, the record contains substantial evidence that is relevant and critical to

  an evaluation of Plaintiff’s borderline age situation. At the hearing, Plaintiff testified he has

  not worked on a regular and sustained basis since 1984; that he has not had a driver’s

  license since 1991; and that although he graduated high school, he completed only one

  year of college. See Tr. at 31-32, 35-36. Plaintiff also testified at length regarding the side

  effects of his prescribed pain medication. See Tr. at 40-42, 56-57, 59-60. Specifically, he

  stated he cannot think clearly, he is forgetful, and he loses track of conversations. Tr. at

  42, 56-57, 59-60. He indicated that although he watches television, he “drift[s] off” “all the

  time.” Tr. at 56. Indeed, Plaintiff’s counsel at the administrative level noted at the hearing

  that in their “conversations” she has “had to pull [Plaintiff] back to answer [her] question”

  because he was “answering other questions or talking about other things.” Tr. at 60.

  Plaintiff stated this happens to him with other people as well. Tr. at 60. The ALJ failed to

  consider this evidence in light of Plaintiff’s borderline age situation, and the Court cannot
                                                                                       5
  review an assessment of evidence that was never done by the ALJ.




          5
                   To the extent the ALJ found Plaintiff’s allegations regarding the side effects of his
  medication inconsistent with the evidence, Tr. at 14, such finding is not supported by substantial evidence.
  The ALJ did not point to any medical records that were inconsistent with Plaintiff’s allegations in this regard.
  With respect to Plaintiff=s activities of daily living, the ALJ noted that Plaintiff makes his bed, vacuums, is
  able to cook, puts clothes in the washer, watches television, shops for groceries, and uses a tablet and
  computer. Tr. at 18. These activities do not appear to be inconsistent with Plaintiff’s allegations that he
  cannot think clearly, is forgetful, and loses track of conversations. Further, the ALJ stated earlier in the
  Decision that Plaintiff’s “son has a dress shop that opened on the weekends, and [Plaintiff] helps him for
  several hours.” Tr. at 14. This is an inaccurate representation of the record. Plaintiff testified he goes to his
  son’s dress shop for only about two hours. Tr. at 45. On remand, the ALJ should assess these and other
  relevant subjective complaints in evaluating Plaintiff’s borderline age.

                                                       - 10 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 11 of 21 PageID 579




          “Without any mention or discussion of Plaintiff’s borderline situation in the

  [D]ecision—the significance of which may have affected the ultimate conclusion in this

  case—it is impossible for the Court to ensure that the ALJ applied proper legal standards

  in evaluating Plaintiff’s ability to perform other work and to determine whether the ALJ’s

  Decision was supported by substantial evidence.” McShane, 2016 WL 836690, at *6; see

  also Bell v. Colvin, No. CV 115-090, 2016 WL 3906537, at *4 (S.D. Ga. June 21, 2016)

  (rejecting “Commissioner’s attempt to relieve the ALJ of her burden to show she made an

  individualized determination about the proper age category”) (unpublished), report and

  recommendation adopted, No. CV 115-090, 2016 WL 3892431 (S.D. Ga. July 14, 2016)

  (unpublished). Thus, the matter is due to be remanded for the ALJ to consider, as required

  by the Regulations, whether Plaintiff’s borderline age situation merits placing him in the

  advanced age category.

  B. Medical Opinions

         1. Parties’ Arguments

         Plaintiff contends the reasons provided by the ALJ to reject the opinions of Plaintiff’s

  treating physicians do not amount to good cause. Pl.’s Br. at 15-16. According to Plaintiff,

  treatment notes “are very sparse as far as examination findings and do not address

  [Plaintiff’s] functioning.” Id. at 15. Plaintiff argues that contrary to the ALJ’s findings, Dr.

  Lazo’s examination notes are consistent with his subsequent opinions. Id. at 18-19.

         Responding, Defendant asserts the ALJ found that the opinions from Plaintiff’s

  treating physicians were inconsistent with the medical record and in doing so provided

  good cause to reject their opinions. Def.’s Mem. at 10-13. Likewise, argues Defendant, the



                                               - 11 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 12 of 21 PageID 580




  ALJ’s finding that Dr. Lazo’s opinions were inconsistent with the record is supported by

  substantial evidence. Id. at 13-15.
                                   6
          2. Applicable Law
                                                                                           7
          The Regulations establish a hierarchy among medical opinions that provides a

  framework for determining the weight afforded each medical opinion. See 20 C.F.R.

  § 416.927. Essentially, “the opinions of a treating physician are entitled to more weight

  than those of a consulting or evaluating health professional,” and “[m]ore weight is given

  to the medical opinion of a source who examined the claimant than one who has not.”

  Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259, 1260 n.5 (11th Cir. 2019). Further,

  “[n]on-examining physicians’ opinions are entitled to little weight when they contradict

  opinions of examining physicians and do not alone constitute substantial evidence.” Id.

  at 1260 (citing Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per curiam)). The

  following factors are relevant in determining the weight to be given to a physician’s opinion:

  (1) the “[l]ength of the treatment relationship and the frequency of examination”; (2) the

  “[n]ature and extent of [any] treatment relationship”; (3) “[s]upportability”; (4)

  “[c]onsistency” with other medical evidence in the record; and (5) “[s]pecialization.” 20


          6
                      On January 18, 2017, the SSA revised the rules regarding the evaluation of medical
  evidence and symptoms for claims filed on or after March 27, 2017. See Revisions to Rules Regarding the
  Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (January 18, 2017); see also 82 Fed. Reg. 15,
  132 (Mar. 27, 2017) (amending and correcting the final rules published at 82 Fed. Reg. 8244). Because
  Plaintiff filed his claim before that date, the undersigned cites the rules and Regulations that were in effect
  on or otherwise applicable to the date the claim was filed, unless otherwise noted.
          7
                   “Medical opinions are statements from physicians or other acceptable medical sources that
  reflect judgments about the nature and severity of [a claimant’s] impairment(s), including [the claimant’s]
  symptoms, diagnosis and prognosis, what [the claimant] can still do despite impairment(s), and [the
  claimant’s] physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1); see also 20 C.F.R. § 416.902
  (defining “[a]cceptable medical sources”); 20 C.F.R. § 416.913(a).


                                                      - 12 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 13 of 21 PageID 581




  C.F.R. § 416.927(c)(2)-(5); see also 20 C.F.R. § 416.927(f); see also McNamee v. Soc.

  Sec. Admin., 164 F. App’x 919, 923 (11th Cir. 2006) (citation omitted) (stating that

  “[g]enerally, the opinions of examining physicians are given more weight than those of

  non-examining physicians[;] treating physicians[’ opinions] are given more weight than

  [non-treating physicians;] and the opinions of specialists are given more weight on issues

  within the area of expertise than those of non-specialists”).
                                                   8
         With regard to a treating physician, the Regulations instruct ALJs how to properly

  weigh such a medical opinion. See 20 C.F.R. § 416.927(c)(2). Because treating physicians

  “are likely to be the medical professionals most able to provide a detailed, longitudinal

  picture of [a claimant’s] medical impairment(s),” a treating physician’s medical opinion is

  to be afforded controlling weight if it is “well-supported by medically acceptable clinical and

  laboratory diagnostic techniques and is not inconsistent with the other substantial

  evidence” in the record. Id. When a treating physician’s medical opinion is not due

  controlling weight, the ALJ must determine the appropriate weight it should be given by

  considering the factors identified above (the length of treatment, the frequency of

  examination, the nature and extent of the treatment relationship, as well as the

  supportability of the opinion, its consistency with the other evidence, and the specialization

  of the physician). Id.




         8
                  A treating physician is a physician who provides medical treatment or evaluation to the
  claimant and who has, or has had, an ongoing treatment relationship with the claimant, as established by
  medical evidence showing that the claimant sees or has seen the physician with a frequency consistent
  with accepted medical practice for the type of treatment and/or evaluation required for the medical
  condition. See 20 C.F.R. § 416.902.


                                                    - 13 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 14 of 21 PageID 582




         If an ALJ concludes the medical opinion of a treating physician should be given less

  than substantial or considerable weight, he or she must clearly articulate reasons showing

  “good cause” for discounting it. Schink, 935 F.3d at 1259; Hargress v. Soc. Sec. Admin.,

  Comm’r, 883 F.3d 1302, 1305 (11th Cir. 2018) (citation omitted); Lewis v. Callahan, 125

  F.3d 1436, 1440 (11th Cir. 1997). Good cause exists when (1) the opinion is not bolstered

  by the evidence; (2) the evidence supports a contrary finding; or (3) the opinion is

  conclusory or inconsistent with the treating physician’s own medical records. Schink, 935

  F.3d at 1259; Hargress, 883 F.3d at 1305 (citation omitted); Phillips, 357 F.3d at 1240-41;

  see also Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991); Schnorr v. Bowen,

  816 F.2d 578, 582 (11th Cir. 1987) (stating that a treating physician’s medical opinion may

  be discounted when it is not accompanied by objective medical evidence).

         An ALJ is required to consider every medical opinion. See 20 C.F.R. § 416.927(c)

  (stating that “[r]egardless of its source, we will evaluate every medical opinion we receive”).

  While “the ALJ is free to reject the opinion of any physician when the evidence supports a

  contrary conclusion,” Oldham v. Schweiker, 660 F.2d 1078, 1084 (5th Cir. 1981) (citation

  omitted); see also 20 C.F.R. § 416.927(c)(2), “the ALJ must state with particularity the

  weight given to different medical opinions and the reasons therefor,” Winschel v. Comm’r

  of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citing Sharfarz, 825 F.2d at 279);

  Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005); Lewis v. Callahan, 125 F.3d

  1436, 1440 (11th Cir. 1997).




                                               - 14 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 15 of 21 PageID 583




         3. Medical Opinions and Analysis

                a. Treating Opinions

         Dr. Carnevale and Dr. Baker work together at the Parthenon Medical Center and

  have treated Plaintiff for chronic lower-back pain since at least April 2013. See Tr. at 426-

  27 (April 2013 MRI results indicating Dr. Carnevale referred Plaintiff for MRI); Tr. at 328-

  425, 456-70 (treatment notes spanning December 2014 to March 2018). The treatment

  notes reflect that Plaintiff sees either Dr. Carnevale or Dr. Baker roughly once a month.

  See Tr. at 328-427, 456-70.

         On May 8, 2017, Dr. Carnevale completed a “Physical RFC Questionnaire,” see Tr.

  at 283-87, in which he opined in relevant part that Plaintiff has the following work-related

  limitations. Plaintiff is “[i]ncapable of even ‘low stress’ jobs.” Tr. at 284. Plaintiff can walk

  only two city blocks “without rest or severe pain.” Tr. at 284. Plaintiff can sit only one hour

  at a time and can stand only one hour at a time. Tr. at 284-85. Plaintiff can work only two

  hours a day. Tr. at 285. In an eight-hour workday, Plaintiff can sit about two hours and can

  stand/walk for two hours. Tr. at 285. Plaintiff needs a job that permits shifting positions. Tr.

  at 285. He will need to take four thirty-minute unscheduled breaks during the workday. Tr.

  at 285. He must use an assistive device when “engaging in occasional standing/walking.”

  Tr. at 285.

         Dr. Carnevale further opined that Plaintiff cannot lift or carry fifty pounds or more

  and can rarely carry or lift twenty pounds. Tr. at 286. He can rarely look down, turn his

  head to the side, and look up. Tr. at 286. He can occasionally hold his head in a static

  position. Tr. at 286. He can rarely twist, stoop, and climb stairs. Tr. at 286. He can never



                                                - 15 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 16 of 21 PageID 584




  crouch, squat, or climb ladders. Tr. at 286. He can reach only fifty percent of the time in

  an eight-hour workday. Tr. at 286. Plaintiff is likely to be absent from work more than four

  days a month. Tr. at 286. According to Dr. Carnevale, Plaintiff has had the above

  limitations since December 22, 2016. Tr. at 287.

            The administrative transcript also contains a short statement dated January 8, 2018

  representing that except for “flare[-]ups,” Plaintiff’s limitations are “essentially unchange[d]”

  from those set out in the May 2017 Physical RFC Questionnaire. Tr. at 443. It also indicates
                                                                       9
  that these limitations do not apply as of October 7, 2010. Tr. at 443. It is unclear whether

  the statement was authored by Dr. Carnevale or Dr. Baker. As Defendant asserts, the

  signature block contains Dr. Baker’s name in print; but as Plaintiff points out, the actual

  signature and the handwriting appear to be those of Dr. Carnevale. See Tr. at 443.

            The ALJ gave “little weight” to the opinions in the May 2017 Physical RFC

  Questionnaire. Tr. at 15-16. The ALJ explained that “[a]lthough Dr. Carnevale is a treating

  physician, the RFC completed by him is not supported by the treatment record.” Tr. at 16.

  This conclusion is supported by substantial evidence. As the ALJ accurately observed,

  “treatment records indicated that [Plaintiff] has a normal gait, and there were many visits

  when [Plaintiff] has a stable month with good pain control.” Tr. at 16; see Tr. at 15-16

  (summarizing treatment notes showing Plaintiff had a normal gait and was stable at

  doctor’s appointments); Tr. at 404 (January 2016 treatment note indicating Plaintiff was

  “stable with meds” and had “no complaints” (capitalization omitted)); Tr. at 407, 410




            9
                  As noted above, Plaintiff had initially alleged a disability onset date of October 7, 2010. Tr.
  at 205.

                                                      - 16 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 17 of 21 PageID 585




  (December 2015 and November 2015 treatment notes indicating Plaintiff “has had a stable

  month with good pain control and no new issues or complaints” (capitalization omitted));

  Tr. at 330, 336, 340, 344, 348, 352, 358, 362, 366, 370, 374, 378, 382, 384, 389, 392, 394,

  396, 399, 402, 458, 462, 466 (treatment notes indicating Plaintiff’s gait was normal).

  Moreover, as noted by the ALJ earlier in the Decision, see Tr. at 15, Dr. Carnevale’s and

  Dr. Baker’s treatment notes show that Plaintiff was generally doing well, see Tr. at 457

  (March 2018); Tr. at 461 (February 2018); Tr. at 465 (January 2018); Tr. at 329 (December

  2017); Tr. at 404 (January 2016); Tr. at 408 (December 2015); Tr. at 422 (April 2015). The

  ALJ also observed that “Dr. Carnevale’s notes repeatedly indicated that [Plaintiff] stated

  that he did not have prior surgery . . . .” Tr. at 16. According to the ALJ, Dr. Carnevale’s

  statement that Plaintiff did not have prior surgery is inaccurate. Tr. at 16. This observation

  is not vital to assessing Dr. Carnevale’s opinions. The inconsistencies the ALJ noted, as

  set out above, between Dr. Carnevale’s opinions and the medical evidence provide

  substantial evidence supporting the weight given to Dr. Carnevale’s opinion.

         The ALJ interpreted the January 2018 statement as having been authored by Dr.

  Baker. See Tr. at 16. The ALJ gave the opinion “minimal weight.” Tr. at 16. In doing so,

  the ALJ observed that it was Dr. Carnevale, not Dr. Baker, who prepared the “original” May

  2017 Physical RFC Questionnaire. Tr. at 16. The ALJ “agree[d] that [Plaintiff’s] limitations

  have remained unchanged, and he has not had limitations to the extent alleged since

  October 7, 2010, since the treatment record does not start until 2014, and he did not apply

  for disability until January 2016.” Tr. at 16.




                                                   - 17 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 18 of 21 PageID 586




          It is immaterial whether the January 2018 statement was authored by Dr. Carnevale

  or Dr. Baker because, as the ALJ noted, it essentially adopts the limitations set out in the

  May 2017 Physical RFC Questionnaire, which the ALJ properly discounted for the above

  reasons.

                   b. Examining Physician’s Opinions
                                                                                                         10
          Dr. Lazo examined Plaintiff on December 22, 2016, see Tr. at 276-79,                                and

  December 22, 2017, see Tr. at 429-33. On December 26, 2017, after the second

  examination, Dr. Lazo completed a “Listing 1.04A Worksheet” opining that Plaintiff’s
                                                                              11
  impairments and limitations meet the criteria for Listing 1.04                   and that Plaintiff has had

  such limitations since October 7, 2010. Tr. at 435.

          On December 27, 2017, Dr. Lazo completed a “Physical RFC Questionnaire” in

  which he provided in relevant part the following opinions. See Tr. at 437-41. Plaintiff is

  “[c]apable of low stress jobs.” Tr. at 438. Plaintiff can walk only one city block “without rest

  or severe pain.” Tr. at 438. Plaintiff can sit more than two hours at a time but can stand

  only fifteen minutes at a time. Tr. at 438-39. Plaintiff can work zero hours a week. Tr. at

  439. In an eight-hour workday, Plaintiff can stand/walk for about four hours. Tr. at 439.

  Plaintiff does not need a job that permits shifting positions. Tr. at 439. He will need to take

  unscheduled breaks every hour. Tr. at 439. He must use an assistive device when


          10
                    On January 5, 2017, shortly after his December 2016 examination, Dr. Lazo also evaluated
  Plaintiff’s range of motion. See Tr. at 280-81.
          11
                    Listing 1.04 addresses disorders of the spine resulting in a compromise of the nerve root or
  the spinal cord. See 20 C.F.R. Part 404, Subpart P, Appendix 1, Part A1, § 1.04. To meet Listing 1.04A
  specifically, there must be “evidence of nerve root compression characterized by neuro-anatomic distribution
  of pain, limitation of motion of the spine, motor loss . . . accompanied by sensory or reflex loss and, if there
  is involvement of the lower back, positive straight-leg raising test . . . .” Id. § 1.04(A).

                                                       - 18 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 19 of 21 PageID 587




  “engaging in occasional standing/walking.” Tr. at 439. Plaintiff cannot lift or carry even ten

  pounds, and he can never twist, stoop, crouch, squat, climb ladders, or climb stairs. Tr. at

  440. He can frequently look down, turn his head to the side, and hold his head in a static

  position. Tr. at 440. He can reach only fifty percent of the time in an eight-hour workday.

  Tr. at 440. Plaintiff is likely to be absent from work more than four days a month. Tr. at

  440. According to Dr. Lazo, Plaintiff has had the above limitations since December 7, 2010.

  Tr. at 441.

         The ALJ gave “little weight to the opinions that were based on the second

  consultative evaluation by Dr. Lazo.” Tr. at 17. (The ALJ was presumably referring to the

  opinions in the Listing 1.04A Worksheet and the December 2017 Physical RFC

  Questionnaire, which Dr. Lazo completed shortly after he evaluated Plaintiff a second

  time.) In doing so, the ALJ noted a number of inconsistencies between the opinions and

  Dr. Lazo’s examination notes and the medical record as a whole.

         Specifically, the ALJ accurately noted that in the Listing 1.04A Worksheet, “Dr. Lazo

  indicated that [Plaintiff] had 75% forward flexion with pain,” but the notes from his second

  examination indicated 80%. Tr. at 17 (citations omitted); see Tr. at 432 (examination note);

  Tr. at 435 (Listing 1.04A Worksheet). More significantly, the ALJ also observed that in the

  Physical RFC Questionnaire, Dr. Lazo opined Plaintiff could reach overhead only fifty

  percent of the time, but “there were no limitations noted in the examination [note].” Tr. at

  17; see Tr. at 430-31 (December 2017 examination note indicating Plaintiff had “[g]ood

  ROM of the shoulders and hands”); see also Tr. at 432 (December 2017 range of motion

  chart showing full range of motion in shoulders, elbows, wrists, and hands).



                                              - 19 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 20 of 21 PageID 588




         As the ALJ noted, there “are no additional objective tests that would support [Dr.

  Lazo’s] findings.” Tr. at 17; see Tr. at 14-15 (summarizing objective evidence); Tr. at 426-

  27 (April 2013 MRI of lumbar spine showing mostly mild findings); Tr. at 273-74 (August
                                                                             12
  2016 MRI of lumbar spine showing mostly mild findings).                         The ALJ also accurately

  observed that although Dr. Lazo “indicated that [Plaintiff] needed an assistive device in

  December 2017, in January 2018[,] Dr. Carnevale found a normal gait.” Tr. at 17-18

  (citation omitted); see Tr. at 466 (January 2018 treatment note indicating Plaintiff’s gait

  was normal).

         The ALJ also noted that Dr. Lazo’s finding in both the Listing 1.04A Listing

  Worksheet and the Physical RFC Questionnaire that Plaintiff’s limitations have been

  present since October 7, 2010, was “inconsistent with his [first] consultative evaluation in

  2016, which has no limitations.” Tr. at 17. Although the 2016 examination note does not

  contain a specific functional assessment, the undersigned disagrees with Plaintiff’s

  assertion that the ALJ’s statement was inaccurate. See Pl.’s Br. 12. Rather, it appears the

  ALJ was noting that the clinical findings in the 2016 examination note do not support the

  opined limitations in the Listing 1.04A Listing Worksheet and the Physical RFC

  Questionnaire. In any event, in light of the other reasons given by the ALJ, the undersigned

  finds the ALJ’s assessment of Dr. Lazo’s opinions is supported by substantial evidence.

                                                V. Conclusion

         For the foregoing reasons, it is

         ORDERED:


         12
                    The administrative transcript contains duplicates of the August 2016 MRI results. See Tr. at
  270-71, 386-87.

                                                       - 20 -
Case 3:19-cv-00532-JRK Document 22 Filed 09/21/20 Page 21 of 21 PageID 589




        1.     The Clerk of Court is directed to enter judgment pursuant to 42 U.S.C.

  ' 405(g), as incorporated by § 1383(c)(3), REVERSING the Commissioner’s final decision

  and REMANDING this matter with the following instructions:

               (A)    Consider whether Plaintiff’s borderline age situation merits Plaintiff

                      being placed in the advanced age category; and

               (B)    Take such other action as may be necessary to resolve this matter

                      properly.

        2.     The Clerk is further directed to close the file.

        3.     Plaintiff’s counsel is advised that, in the event benefits are awarded on

  remand, any § 406(b) fee application shall be filed within the parameters set forth by the

  Order entered in Case No. 6:12-mc-124-Orl-22 (In Re: Procedures for Applying for

  Attorney’s Fees Under 42 U.S.C. § 406(b)).

        DONE AND ORDERED in Jacksonville, Florida on September 21, 2020.




  bhc
  Copies to:
  Counsel of Record




                                              - 21 -
